DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/08/2021 was filed after the mailing date of the Notice of Allowance on 3/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 15 are allowable for requiring in the method:
“...the holding means comprises a lattice box, wherein the at least one molded part is arranged within the lattice box such that at least one end of a holding pin is attached to the surface of the molded part, and at least another end of the holding pin is attached to the wall of the lattice box, wherein the surface of the molded part does not contact the lattice box, 
the holding means and the molded part are formed in one piece, and/or are produced integrally in the 3D printing process.” for claim 1,
and
“…and wherein the holding means is produced as a lattice box with at least one holding pin, wherein the molded part is produced within the lattice box, and wherein the molded part is attached to the lattice box by means of the at least one holding pin, wherein the at least one holding pin is also produced in the 3D printing process such that the lattice box, the at least one holding pin, and the molded part are formed in one piece.” for claim 15, respectively.
meaning the printed part, lattice box and pin(s) holding the printed part within the lattice box are formed collectively as one piece during the printing process.  While forming sacrificial and/or supporting structures in the a 3D printing process is well known and conventional in the art, the prior art neither teaches nor suggest forming a lattice box having holding pin(s) encasing the printed part collectively as one piece in the method as claimed in the current application.
discloses post processing to increase surface quality, heat treating, and washing/cleaning the object) produced in a powder-based production or printing process (paragraphs 0007-0008), wherein at least one holding means (support structure 2 and elements 5 in Figures 2-3) projecting from the surface of the molded part is arranged at the surface (as shown in Figure 2), after treating a surface of the at least one molded part, the holding means are detached from the surface of the molded part (paragraph 0066; post processing is completed prior to removing the object from the support structure).  However, Herzog neither teaches nor suggest the holding means comprises a lattice box, wherein the molded part is arranged within the lattice box such that at least one end of a holding pin is attached to the surface of the molded part.  In fact, Herzog teaches the holding means (support structure 5) are projected from the build platform (3) and support only the object on the surface opposing the build platform (as shown in Figure 2).  Applicant argues, see Pages 13-14, one of ordinary skill in the art would not be motivated to therein to form a lattice box encasing the support structures and objection; Examiner agrees.  While Herzog is directed to providing sacrificial support structures to a 3D printed object during formation, the sacrificial support structures serve only to provide higher precision for larger objects by exposing an underside of the object (paragraphs 0003-0004).  Hence, one would neither be motivated nor inclined to form a lattice box around the support structures and object.  As disclosed in the current application, forming a lattice box having holding pin(s) encasing the printed part collectively as one piece during the printing process allows the surfaces of the printed object to 
Another prior art, Hovel (US 2012/0018115 A1), discloses producing a molded part (component 16) in a 3D printing process, which has to be subjected to a surface treatment by means of a surface treatment agent after the production (paragraph 0052; components 16 are heat treated or treated with acid), wherein the molded part is produced together with at least one holding means (separating layer 11) projecting from the surface of the molded part, wherein the molded part and the at least one holding means are formed in one piece (as shown in Figure 1-5, paragraphs 0044-0045; component 16 and separating layer 11 are formed integrally).  However, similar to Herzog above, Hovel neither teaches nor suggests the holding means comprises a lattice box, wherein the molded part is arranged within the lattice box such that at least one end of a holding pin is attached to the surface of the molded part.  In fact, Hovel teaches the holding means (separating layer 11) are projected from the build platform (10) and separate only the object on the surface opposing the build platform (as shown in Figure 7-8) or between adjacent molded parts (e.g. 16, 17, 20).
Another prior art, Masters (US 5,216,616), is referenced for disclosing forming a 3D object (10 in Figures 1-4) comprising encasing the 3D object in a lattice box (60 in Figure 4).  The lattice box comprises holding pins (50, 52) having one end attached to the wall of the lattice box and another end attached to the 3D object (as shown in Figure 4) and serves to protect the 3D object during processing (Col. 6, lines 8-35).  However, the method of Masters is directed to forming the lattice box as a permanent support chamber for the object (col. 6, lines 7-35).  Hence, performing a surface treatment thereafter is neither taught nor suggested by Masters.   
Another prior art, Mannella (US 2012/0018926), as cited in the international search report dated 9/22/2020, is referenced for disclosing at least one molded part (12) produced in a powder-based production or printing process (paragraph 0002), wherein at least one holding means (extension 18) projecting from the surface of the molded part (12) is arranged at the surface (as shown in Figures 1-2), the molded part with the at least one holding means is put into a processing chamber (20) such that the surface of the molded part does not contact the processing chamber (as shown in Figures 1-2, paragraph 0021), air or gas is applied to the surface of the molded part after being placed in the processing chamber for a predetermined time period (paragraphs 0026-0028), and the holding means are detached from the surface of the molded part (paragraph 0029; extensions therein are broken off or removed from the part).  Furthermore the holding means further comprise a lattice box (frame 16), wherein the extensions are attached to the molded part and the walls of the lattice box (as shown in Figures 1-2).  However, Mannella neither teaches nor suggests the holding means and the molded part are formed in one.  In fact, Mannella discloses the frame being provided as cage, web or screen to allow tethering of the objection (paragraph 0020).  While producing the outer frame and extensions is suggested, Mannella neither teaches nor suggests producing the holding means and molded part in one piece (paragraph 0041, an offset shell 142 is built around the 3d part; hence, the extension are not in contact with the molded part).  Accordingly, providing an offset 
Claims 2-5, 7, 10-14 and 20 are allowable at least for depending on claim 1 and claims 16-17 and 19 are allowable at least for depending on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/25/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748